Title: From George Washington to Brigadier General Benedict Arnold, 3 April 1776
From: Washington, George
To: Arnold, Benedict



Sir
Head Quarters Cambg. 3d April 1776

Your favour of the 27th Feby is come to hand. I much fear you will be much Disapointed in the number of Troops you Expected in that month as the Lakes were impassable.

Major General Thomas will long before you receive this have informed you the Success of our operations here. the Enemy have quitted this harbour last week. we have no Certain Accounts of their Destination. it is Generally beleived they are gone to Halifax. (if true) it is probable they will Attempt to penitrate Canada on the Opening of the St Laraunce, I hope before that happens, you will be in full possesion of Quebeck, & have its Avenues well Secur’d. upon which depends the fate of this Campaign in These parts.
I have Dispatch’d two Company’s of Colonel Knox’s Regiment of Artillery to you from hence Two Mortars &c. as you will se at foot hereof if any thing else is wanting that Cannot be had in Canada & in my power to Send, they Shall be forwarded with all possible expedition upon my being informed thereof—the Chief part of the troops are marched from hence towards Newyork. I will Set off to morrow, if the enemy will not find us full employment & it is necessary you may expect a detachment from thence to your assistance—I am very Sorry that the Gentlemen of Newyork & other Officers Should think themselves neglected in the new arrangement—it is true that I reserved places in this Army for those Officers who went from hence under your Command—the Congress have Since informd me, that they woud be provided for, in the Army raisd for Canada. I was not acquainted with the Gentlemen who Complain, nor with their Circumstances, there is Little doubt but their merits will be rewarded in due time—I am very Sensible of the many difficulties you have had to encounter[.] Your Conduct under them, does you great honour—as General Thomas will take the burthen off your Shoulders, I hope you will Soon gather Strenght Sufficient to assist in finishing the important work you have with So much glory to yourself, & service to your Country hitherto Conducted—as I am informed that there is a Furnace Somwhere near you, Where Shells & Shot of any Size Can be Cast, I woud reccomend to General Thomas to have what quantity of each that May be wanting immediatly prepared, the roads are So very bad that it is impossible to Send you any great number of these necessary articles from hence, I have appointed Capt. Lamb who is Prisoner in Quebec to be Second Major in the Regiment of Artillery Commanded

by Col. Henry Knox, the Gentlemen of this familly return you their Compliments and I remain yrs
My best wishes & Compliments attend General Thomas.
